Citation Nr: 0507211	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-02 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a bilateral 
knee disorder.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1943 to October 1943.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from November 2001 and 
September 2002 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The 
issue pertaining to the knee disorder has been characterized 
to reflect that there was a prior final decision in the 
matter.  In December 2004, the veteran testified at a Travel 
Board hearing before the undersigned.  At the hearing his 
representative moved to advance the case on docket due to the 
veteran's age.  The Board has granted the motion.  

On the veteran's January 2003 VA Form 9, he indicated that he 
is housebound and in need of aid and attendance.  To the 
extent that this may represent a claim for special monthly 
compensation benefits, the matter has not been addressed by 
the agency of original jurisdiction (AOJ) and is referred to 
them for appropriate action.

The matters of entitlement to service connection for a 
bilateral knee disorder based on de novo review and 
entitlement to a rating in excess of 30 percent for bilateral 
pes planus are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  An unappealed December 1943 rating decision denied 
service connection for residuals of a knee injury based 
essentially on a finding that such disability was not shown.  

2.  Evidence received since the December 1943 decision 
reveals the veteran has a bilateral knee disorder and 
includes a medical opinion that tends to relate the  current 
knee disability to injury in service; thus, it bears directly 
on the matter at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for a bilateral knee disorder may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case; 
however, as the veteran is not prejudiced by the decision 
below, there is no need to belabor the impact of the VCAA on 
the claims at this point.  

The veteran asserts that he has a bilateral knee disorder 
(claimed as degenerative joint disease) that resulted from a 
fall in service, when he dislocated the knees.  A December 
1943 rating decision denied service connection for residuals 
of a knee injury based essentially on a finding that such 
disability was not shown.  The veteran was notified of the 
decision and of his appellate rights, and did not appeal it.  
The December 1943 decision is final.  38 U.S.C.A. § 7105.  

Generally, a final VA rating decision may not be reviewed and 
allowed based on the same factual basis.  38 U.S.C.A. § 
7105(c).  However, under 38 U.S.C.A. § 5108, VA may reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  (While the May 2003 statement of the case 
addressed this claim de novo, the Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  
Barnett v. Brown, 83 F. 3rd 1380 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the December 1943 rating decision, the record 
included the veteran's application for benefits and service 
medical records, which noted that the veteran had fallen on 
an obstacle course, dislocating his knee.  The dislocation 
was reduced, but then recurred three times.  On orthopedic 
examination for Medical Board purposes, examination of the 
knee revealed no limitation of motion, and no instability.  A 
medical discharge was recommended due to flat feet.  

Records received since the December 1943 rating decision 
include VA outpatient treatment records, a March 2003 VA 
examination report, and a January 2005 statement from a 
physician at the Total Health Physical Medicine and 
Rehabilitation Center.  These records show that the veteran 
does have a current bilateral knee disorder, diagnosed as 
bilateral degenerative joint disease and bilateral meniscal 
tears.  The January 2005 statement relates the current knee 
disabilities both to the veteran's knee injury in service and 
to his service connected pes planus.   

The Board finds that the additional evidence received is new, 
as it was not previously of record.  And since it identifies 
current bilateral knee disability, and tends to relate such 
disability both to injury in service and to service connected 
pes planus, it bears directly on the basis for the previous 
denial of the claim.  At face value, it would present all the 
elements needed to establish service connection.  Hence, it 
is also so significant that it must be considered in order to 
fairly decide the merits of the claim, and is material.  As 
new and material evidence has been received, the claim of 
entitlement to service connection for a bilateral knee 
disorder may be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
bilateral knee disorder is granted.


REMAND

During service, the veteran received treatment for a knee 
injury involving dislocation.  He has established service 
connection for pes planus.  The file contains conflicting 
medical opinions as to whether the current knee disability is 
related either to service or to the service connected pes 
planus.  The conflict must be resolves.    

Furthermore, as was noted above, the VCAA applies in this 
case.  VA's duties under the VCAA include assisting the 
veteran in obtaining any identified private medical records 
pertinent to his claim and obtaining any pertinent records 
constructively in VA's possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183.  It does not appear that any 
attempt was made to obtain records of private medical 
treatment noted during the veteran's December 2004 hearing, 
and development for such records is indicated.  In addition, 
a June 2003 notice letter to the veteran included a confusing 
statement directing him to "furnish evidence, that was 
previously showing that your current Mk disability is due to 
your military service."  Clarification is in order.      

Regarding the claim for a rating in excess of 30 percent for 
bilateral pes planus (flatfeet), it is noteworthy that the 
veteran has not had a recent VA examination to assess the 
severity of his pes planus.  An examination is necessary to 
obtain medical findings that correspond to the criteria for 
rating pes planus, at 38 C.F.R. § 4.71a, Code 5276.  

Accordingly, these matters are remanded for the following:

1.  The RO should issue a notice letter 
that advises the veteran to submit 
everything he has pertinent to his 
claims; that evidence pertinent to his 
knee claim would be medical evidence 
relating the current knee disability to 
injury (complaints noted) in service or 
showing that the knee disability was 
caused or aggravated by the service 
connected flat feet; and that evidence 
pertinent to the flat feet claim would be 
evidence showing the disability is 
manifested by symptoms warranting a 
higher rating.  The veteran should be 
provided a copy of the criteria for 
rating flat feet, and should be advised 
that VA will assist him in obtaining 
private medical records he identifies.  

2.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment he has received for his 
knees (since service) and flat feet (in 
the last couple of years).  The RO should 
obtain complete copies of the treatment 
records identified (those not already in 
the claims folder).  Specifically noted 
in this regard are records of treatment 
by Drs. Levowitz and Lee, mentioned in 
the December 2004 hearing.  If any 
identified records cannot be obtained, it 
should be so noted for the record.  

3.  The veteran should then be afforded 
a VA orthopedic examination to 
ascertain the nature and likely 
etiology of his knee disorder(s), and 
the current severity of his pes planus.  
His claims folder must be reviewed by, 
the examiner in conjunction with the 
examination.  Any indicated studies 
must be completed.  The examiner should 
examine the veteran, review the record, 
noting the veteran's treatment for knee 
problems in service, the findings on 
the March 2003 VA examination, and the 
January 2005 physician's opinion, and 
provide a diagnosis for the veteran's 
current knee disability(ies) and opine 
whether at least as likely as not such 
disability(ies) are related to 
service/injuries therein, or were 
caused or aggravated by service 
connected pes planus.  The examiner 
should comment on the discrepancies 
between the opinions already of record, 
i.e., on March 2003 VA examination, and 
by the physician in January 2005.

The examiner should also ascertain the 
current severity of the veteran's flat 
feet.  The examiner should be provided 
the criteria for rating flatfeet, (Code 
5276), and should provide findings 
corresponding to those criteria, 
including whether there is marked 
pronation, extreme tenderness of 
plantar surfaces of the feet, or marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances.  

The examiner should explain the 
rationale for all opinion given.

4.  The RO should then readjudicate the 
claims, reviewing the service connection 
claim de novo.  If either claim remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The purposes of this remand are to ensure that notice 
requirements of the VCAA, are met, and to assist the veteran 
in the development of his claims.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment.  
The law requires that all claims remanded by the Board for 
additional development must be handled in an expeditious 
manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


